Name: Council Directive 73/361/EEC of 19 November 1973 on the approximation of the laws, regulations and administrative provisions of the Member States relating to the certification and marking of wire-ropes, chains and hooks
 Type: Directive
 Subject Matter: technology and technical regulations;  European Union law;  international trade;  marketing;  mechanical engineering
 Date Published: 1973-12-05

 Avis juridique important|31973L0361Council Directive 73/361/EEC of 19 November 1973 on the approximation of the laws, regulations and administrative provisions of the Member States relating to the certification and marking of wire-ropes, chains and hooks Official Journal L 335 , 05/12/1973 P. 0051 - 0055 Finnish special edition: Chapter 13 Volume 3 P. 0168 Greek special edition: Chapter 13 Volume 2 P. 0140 Swedish special edition: Chapter 13 Volume 3 P. 0168 Spanish special edition: Chapter 13 Volume 3 P. 0093 Portuguese special edition Chapter 13 Volume 3 P. 0093 COUNCIL DIRECTIVE of 19 November 1973 on the approximation of the laws, regulations and administrative provisions of the Member States relating to the certification and marking of wire-ropes, chains and hooks (73/361/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Economic and Social Committee; Whereas in several Member States certification and markings are prescribed for certain wire-ropes, chains and hooks which are to be used for lifting and handling ; whereas these provisions differ from one Member State to another ; whereas owing to their differences they hinder trade within the European Economic Community; Whereas these hindrances to the establishment and functioning of the common market may be reduced, even removed, if the same provisions concerning the certification and marking of wire-ropes, chains and hooks are adopted in all Member States, either supplementary to or in place of the present national provisions; Whereas this Directive is confined to provisions on the certification and markings of wire-ropes, chains and hooks ; whereas certification and markings will enable manufacturers and users of lifting appliances to know inter alia the characteristics of these wire-ropes, chains and hooks ; whereas, moreover, directives which will be subsequently adopted regarding the constructional requirements of various lifting appliances will include provisions on the particular use of the wire-ropes, chains and hooks; Whereas technical progress requires a rapid adjustment of the technical provisions for lifting appliances and equipment ; whereas to facilitate the implementation of the measures necessary to this end, a procedure should be laid down establishing close cooperation between the Member States and the Commission in the form of a Committee for adjusting to technical progress directives on the removal of technical barriers to intra-Community trade in the sector of lifting applicances and equipment, HAS ADOPTED THIS DIRECTIVE: Article 1 This Directive concerns lifting equipment excluding: - lifting equipment which is not new, - lifting equipment used on board ships and for railways, funicular railways and cableways. By lifting equipment, within the meaning of this Directive, is understood wire ropes, round steel chains, and hooks intended for lifting and mechanical handling equipment. Article 2 1. No Member State may forbid or restrict, for reasons concerning certification or marking, the placing on the market of lifting equipment referred to in Article 1, if it is provided with a certificate and markings which comply with the provisions in the Annex. 2. However, if a Member State ascertains that the characteristics, in particular the minimum characteristics, of a piece of lifting equipment do not correspond to those listed on the certificate, it may suspend the placing on the market of this piece of lifting equipment. It shall immediately inform the other Member States and the Commission thereof, stating the reasons for its decision. If a Member State questions the grounds of the measures referred to above, the Member State concerned shall endeavour to settle the dispute. The Commission shall be kept informed. It shall enter into, as far as is necessary, appropriate consultations to reach a solution. Article 3 The Member States may demand that, on their territory at the time of the offer and the sale to the final customer, the certification and markings provided for by this Directive should be expressed in the form of symbols agreed on an international scale, or in their national language. Article 4 1. A committee (hereinafter called the "Committee"), is hereby set up to adjust to technical progress those directives which concern the elimination of technical barriers to trade in lifting appliances and equipment. It shall consist of representatives of the Member States with a representative of the Commission as Chairman. 2. The Committee shall adopt its own rules of procedure. 3. The necessary alterations to adjust to technical progress the provisions in the Annex shall be adopted in accordance with the procedure laid down in Article 5. Article 5 1. Where the procedure laid down in this Article is to be followed, matters shall be referred to the Committee by the Chairman, either on his own initiative or at the request of the representative of a Member State. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be adopted. The Committee shall deliver its Opinion of the draft within a time limit set by the Chairman having regard to the urgency of the matter. Opinions shall be adopted by a majority of forty-one votes, the votes of Member States being weighted as provided in Article 148 (2) of the Treaty. The Chairman shall not vote. 3. (a) The Commission shall adopt the measures envisaged where they are in accordance with the Opinion of the Committee. (b) Where the measures envisaged are not in accordance with the Opinion of the Committee, or if no Opinion is adopted, the Commission shall without delay propose to the Council the measures to be adopted. The Council shall act by a qualified majority. (c) If, within three months of the proposal being submitted to it, the Council has not acted, the proposed measures shall be adopted by the Commission. Article 6 1. The Member States shall put into force the provisions needed to comply with this Directive within eighteen months of its notification and shall forthwith inform the Commission thereof. 2. The Member States shall ensure that the texts of the main provisions of national law which they adopt in the field covered by this Directive are communicated to the Commission. Article 7 This Directive is addressed to the Member States. Done at Brussels, 19 November 1973. For the Council The President Ib FREDERIKSEN ANNEX 1. General provisions 1.1. Every length of wire-rope and chain and every hook must bear a mark or, if marking is not possible, a small plate or ring securely attached, which must carry information as to the manufacturer or his authorized agent established in the European Economic Community and the number of the relevant certificates (cf. points 2.1, 3.1 and 4.1). 1.2. The manufacturer or his authorized agent established in the European Economic Community shall ensure that every length of wire-rope and chain and each hook complies with the characteristics listed in the certificate (cf. points 2.1, 3.1 and 4.1). 2. Provisions concerning wire-ropes 2.1. The manufacturer or his authorized agent established in the European Economic Community must issue for each wire-rope a certificate containing at least the following information: (a) compulsory information: - the name and address of the manufacturer or his authorized agent established in the European Economic Community; - the nominal diameter of the wire-rope; - the length of the wire-rope delivered; - the average mass per metre; - the mode type and direction of lay of the cable (right or left hand lay, preformed or not, crossed or Lang's lay); - length of the lay of the cable; - the construction (composition of the wire-rope, nature and composition of the core of the wire-rope, number of strands, number of wires) ; enclose drawing of cross-section with principal dimensions; - the characteristics of the steel (class or quality); - the nominal tensile breaking strength of the wires; - the lowest practical resistance of the wire-rope to breakage under tension; - the minimum practical tensile breaking strength of the wire-rope; - information on the nature of the protection against internal and external corrosion (in the case of galvanizing, the quality of the zinc coating must be stated); - the certificate that the wire-rope is made in a single piece and that its characteristics are constant throughout its length; - information on the nature and methods of the tension, tortion and bending tests, and the results thereof; - the temperature limits for use of the wire-rope; - maintenance and inspection instructions; (b) information where applicable: - if the wire-rope is made according to a national or international standard, identify this standard. 3. Provision concerning round steel chains 3.1. The manufacturer or his authorized agent established in the European Economic Community must issue for each chain a certificate bearing at least the following information: (a) compulsory information: - the name and address of the manufacturer or his authorized agent established in the European Economic Community; - the characteristics of the chain (nominal length and width of the link, diameter of the wire, whether chain calibrated or not) ; enclose a drawing of at least two links, showing maximum tolerances; - the length of the chain delivered; - average mass per metre; - the method of joining the links (forging or electric welding); - the value of the proof test load applied to the whole of the chain after heat treatment; - the minimum practical tensile breaking strength of the chain at normal temperature; - the minimum practical tensile breaking strength of the chain at temperature of use; - the proportional elongation of the chain at breakage under tension; - the characteristics of the material of the chain (for example class or quality); - the type of heat treatment applied or where necessary to be applied at a later date by the manufacturer or a specialized undertaking; - information on the nature and methods of the tensile tests and the results thereof; - the limits of temperature for using the chain; - maintenance and inspection instructions; (b) information where applicable: - if the chain is made according to a national or international standard of use, identify this standard; - if a chain has undergone a special heat treatment, the statement "for any heat treatment consult the manufacturer or his authorized agent". 3.2. One link in twenty at least or one link every metre, whichever is the lesser distance, must bear a legible and permanent quality mark in accordance with a national or international standard. The marks must have the following dimensions: >PIC FILE= "T0004942"> 4. Provisions concerning hooks 4.1. The manufacturer or his authorized agent established in the European Economic Community must issue for each batch of hooks, or at the request of the user, for each hook, a certificate bearing at least the following information: (a) compulsory information: - the name and address of the manufacturer or his authorized agent established in the European Economic Community; - the type of hook; - the dimensional characteristics; - if it is a hook made to a national or international standard, identify reference; - if the hook is not manufactured according to a national or international standard: - the load causing a sufficient opening to release this load or else the breaking load (the manufacturer must state if it was a matter of opening or breakage), - the maximum proof test load which can be applied without causing any permanent deformation, - the characteristics of the steel (class or quality), - the type of heat treatment applied or where necessary to be applied at a later date by the manufacturer or a specialized undertaking; - information on the nature and methods of the tensile tests and results thereof; - the limits of temperature for using the hooks; - maintenance and inspection instructions; (b) information where applicable: - if the hooks have undergone a special heat treatment the statement "for any heat treatment consult the manufacturer or his agent". 4.2. The hooks must bear, legibly and indelibly, a quality mark in accordance with a national or international standard.